         Case 1:19-cv-07732-SDA Document 39 Filed 10/14/20 Page 1 of 1




`UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        10/14/2020
 Teofilo Humberto Candelario,

                               Plaintiff,
                                                               1:19-cv-07732 (SDA)
                   -against-
                                                               ORDER
 ABC Corp., d/b/a La Caridad, et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       As of the date of this Order, the parties have failed to submit their joint letter motion

regarding settlement approval in accordance with the Court’s prior Orders. (See ECF Nos. 36 &

38.) The parties shall file their joint letter motion no later than Wednesday, October 21, 2020.

Failure to comply may result in the imposition of sanctions.

SO ORDERED.

DATED:        New York, New York
              October 14, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
